An information was filed in the district court of Powell[1]  county charging the defendant, Timothy Williams, with unlawfully possessing intoxicating liquors in a place other than his residence or in a private guest room occupied by him in a hotel. To this information a demurrer was filed alleging that it did *Page 239 
not state facts sufficient to constitute a public offense. After a hearing, the court sustained the demurrer and caused judgment to be entered dismissing the information. The appeal is from this judgment.
The defendant has filed no brief and made no appearance in this court. The trial court made its ruling and the appeal was perfected prior to the decision of this court in the cases ofState v. Andre, 101 Mont. 366, 54 P.2d 566, and State
v. Driscoll, 101 Mont. 348, 54 P.2d 571. The information in this case was not unlike the informations considered by us in the two cases cited supra; we there held that a similar information stated a public offense. Accordingly, on the authority of State v. Andre and State v. Driscoll, supra, the judgment is reversed and the cause remanded to the district court of Powell county with direction to vacate, annul and set aside the judgment of dismissal and to overrule the demurrer heretofore sustained.
MR. CHIEF JUSTICE SANDS and ASSOCIATE JUSTICES MATTHEWS, STEWART and MORRIS concur. *Page 240